UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
FREDERICK G. BRACK,

                                       Plaintiff,

               -against-                                               ORDER
                                                                       18-CV-846-SJB
MTA NEW YORK CITY TRANSIT,

                                        Defendant.
----------------------------------------------------------------X
BULSARA, United States Magistrate Judge:

       On February 7, 2018, Plaintiff Frederick G. Brack (“Brack”) filed this action

(“Brack” or “Brack action”) against MTA New York City Transit (“NYC Transit”),

alleging violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

(Compl. dated Feb. 7, 2018, Dkt. No. 1). The parties were referred to mediation and

reached a settlement on September 24, 2018. (Report of Mediation dated Sept. 24,

2018). During the period for potential plaintiffs to opt into and participate in the

settlement, the Court received a letter from counsel in another case pending in the

Southern District of New York, Romero v. Manhattan and Bronx Surface Transit

Operating Authority (“MaBSTOA”), 19-CV-694 (“Romero” or “Romero action”). (See

Letter attached to Order dated Feb. 28, 2019 (“Schwartz Letter”), Dkt. No. 47). Romero

is a collective and class action that alleges violations of FLSA, but also of New York

Labor Law and the state and federal constitutions. (Romero Compl., attached as Ex. 1 to

Decl. of Diana J. Nobile, attached as Ex. 2 to Mem. in Supp. of Mot. to Transmit a Suppl.

Notice (“Suppl. Notice Mem.”), Dkt. No. 41, ¶ 1). The letter expressed concern about the

Brack settlement and the notice provided to potential opt-in plaintiffs.




                                                    1
       On March 14, 2019, the two named plaintiffs in Romero moved to intervene in

Brack. (Mot. to Intervene (“Intervenor Mot.”) dated Mar. 14, 2019, Dkt. No. 56). The

Brack parties jointly opposed the motion. (See Mem. in Opp’n (“Brack Opp’n”) dated

Mar. 18, 2019, Dkt. No. 59). For the reasons stated below, the objections raised by the

Romero intervenors are deemed to be meritless, and the motion to intervene is denied.

               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Brack sued NYC Transit on February 7, 2018, alleging that NYC Transit failed to

pay employees overtime as required by FLSA. (Compl. ¶¶ 16–20). On April 13, 2018,

Brack filed a motion to certify a FLSA collective action. (Mot. to Certify dated Apr. 13,

2018, Dkt. No. 20). A month later, the parties jointly requested to be referred to the

Eastern District’s mediation program and to stay the case pending mediation. (Joint

Mot. to Stay dated May 11, 2018, Dkt. No. 26). On May 14, 2018, the Court referred the

case to the Eastern District’s FLSA Mediation Panel. (Order Referring Case to

Mediation dated May 14, 2018). The parties asked the Court to hold the motion to

certify the collective action in abeyance pending the completion of mediation. (Letter

dated May 21, 2018, Dkt. No. 28). As a result, the Court denied the motion to certify

without prejudice to renewal. (Order dated May 23, 2018).

       After participating in a mediation session on September 21, 2018, the parties

reported that they had settled the case. (Report of Mediation dated Sept. 24, 2018). The

parties then consented to jurisdiction by the undersigned, (Consent to Jurisdiction

dated Nov. 9, 2018, Dkt. No. 34), and jointly moved for settlement approval, (Joint Mot.

for Settlement (“Prelim. Settlement Mot.”) dated Nov. 9, 2018, Dkt. No. 35).

       The parties requested a preliminary approval hearing for the proposed settlement

and notices to putative opt-in plaintiffs, who are members of two collectives. These


                                             2
collectives are titled “Reclassification Plaintiffs” and “Computer Plaintiffs,” referring to

employees whose titles were converted to non-exempt status under FLSA and

employees with computer-related titles, respectively. (Mem. of Law in Supp. of Mot. for

Prelim. Approval (“Prelim. Mem.”), attached as Ex. 1 to Prelim. Settlement Mot., at 3–

4). The Court held the preliminary approval hearing on December 5, 2018, approving

the preliminary settlement agreement and notices, and held a final approval hearing on

April 9, 2019. (Min. Entry dated Dec. 6, 2018; Order dated Dec. 6, 2018, Dkt. No. 39;

Minute Order dated Apr. 9, 2019).

       During the opt-in period on January 30, 2019, the Brack parties requested

permission to transmit supplemental notices to the putative opt-in plaintiffs in order to

“[c]orrect [i]naccurate [i]nformation [s]ent by a [t]hird [p]arty.” (Suppl. Notice Mem. at

1). According to the Brack parties, the putative opt-in plaintiffs in one of the two

collectives (the Computer Plaintiffs) received an email from Edwin Romero (“Romero”),

who claimed that his union, the Transport Workers Union (“TWU”), already had a

pending case against the MTA and that it is “highly advisable that you do not sign

and mail back the consent that [the Brack parties] sent.” (Id. at 2 (emphasis in

original)). The Brack parties argued that Romero’s email created confusion and

contained incorrect information regarding the nature of the release in the Brack

settlement. (Id. at 4). The Brack parties also informed the Court that the Romero

Complaint had attached consent-to-join forms that were signed by named plaintiffs in

Brack, Alexander Martin and Dorian Stewart. (Id. at 3). These two plaintiffs attested

that the forms were signed by them in early 2017, and that they did not wish to

participate in Romero. (Id.; Decl. of Dorian Stewart, attached as Ex. 3 to Suppl. Notice

Mem., ¶ 5 (“I learned that the action [Romero] was filed on January 24, 2019, attaching


                                              3
a ‘consent to join lawsuit as plaintiff’ form that I signed nearly two years ago in 2017. I

had no contact with any attorneys regarding that consent to join form since 2017, and I

was not notified that the lawsuit was being filed last week. I do not wish to pursue

[FLSA] claims in the Romero lawsuit.”); Decl. of Alexander Martin, attached as Ex. 4 to

Suppl. Notice Mem., ¶ 3 (same)). The Court granted the Brack parties’ request to

transmit supplemental notices in response to these developments. (Order dated Feb. 4,

2019, Dkt. No. 42). Throughout the opt-in period, the Brack parties continued to file

notices of the consent-to-join forms signed by new opt-in plaintiffs. (See Notices, Dkt.

Nos. 40, 43–46).

       On February 28, 2019, the Court received a letter from Attorney Arthur Schwartz

(“Schwartz”) regarding Romero. (See Schwartz Letter). Schwartz indicated that he

represented a group of employees who worked for a subsidiary of the MTA called

MaBSTOA. (Id. at 1). The Court ordered the Brack parties to file a response to

Schwartz’s letter. (Order dated Feb. 28, 2019, Dkt. No. 47).

       The Romero Complaint was filed on January 24, 2019, after the Brack settlement

had been consummated and a preliminary fairness hearing had been held. Nonetheless,

Schwartz alleged that Brack was interfering with the Romero litigation. First, he

believed that MaBSTOA employees should not have been receiving notices from the

Brack settlement because none of his Romero clients worked for NYC Transit.

(Schwartz Letter at 1). Second, Schwartz took issue with the supplemental notice, which

he claimed contained an inaccurate critique of the Romero lawsuit. (Id. at 2). Finally,

he claimed that the Brack settlement improperly released entities that were not

defendants in Brack, i.e. parties other than the NYC Transit, including MaBSTOA,




                                             4
alleging that “the MTA is looking to give employees a pot of money in order to get a

bunch of releases against various subsidiaries.” (Id.).

       The Court ordered Schwartz to file a notice of appearance in this action if his

clients intended to make any motion for particular relief or intervention. (Order dated

Feb. 28, 2019, Dkt. No. 47). On March 11, having filed his notice of appearance,

Schwartz filed a declaration and asked that two named plaintiffs in Romero be

permitted to intervene in Brack. (See Decl. of Arthur Z. Schwartz (“Schwartz Decl.”)

dated Mar. 11, 2019, Dkt. No. 52). The Brack parties jointly moved to strike this

declaration on procedural grounds and requested that the Court deny with prejudice the

request to intervene. (Joint Mot. to Strike dated Mar. 13, 2019, Dkt. No. 54). Schwartz

opposed the motion to strike. (Mem. in Opp’n dated Mar. 14, 2019, Dkt. No. 57).

       On March 14, 2019, Romero and Denise Wellington (“Wellington”) (collectively,

“proposed intervenors”), another plaintiff in Romero, filed a motion to intervene.

(Intervenor Mot.). The Brack parties opposed the intervention motion on March 18.

(Brack Opp’n).

                                      DISCUSSION

       The motion to intervene suffers from a number of shortcomings. For the reasons

explained below, the motion is denied. Because the Court denies the motion to

intervene on the merits, it denies as moot the motion to strike Schwartz’s declaration.

I.     Standards for Permissive Intervention

       The proposed intervenors seek permissive intervention under Federal Rule of

Civil Procedure 24(b)(1)(B). (Mem. of Law in Supp. (“Intervenor Mem.”) dated Mar. 14,

2019, Dkt. No. 58, at 1). “They seek limited intervention so that they may express their




                                             5
objection, while not waiving their right to proceed with the Romero litigation in a

separate court.” (Id. at 9).

       Rule 24 allows for two types of intervention: “Subdivision (a) speaks of

‘Intervention of Right’ and says that the court ‘must permit anyone to intervene’ if the

applicant satisfies the tests of that portion of the rule. Subdivision (b), however, is

captioned ‘Permissive Intervention’ and states conditions under which the court ‘may

permit anyone to intervene.’” 7C Charles Alan Wright & Arthur R. Miller, Federal

Practice & Procedure § 1902 (3d ed. 2018). If a proposed intervenor does not meet the

requirements of intervention of right, she “may be permitted to intervene under

subdivision (b)([1]) if the applicant has a claim or defense that shares a common

question of law or fact with the main action.” Id. Rule 24(b)(1)(B), which allows for

permissive intervention not derived from a statute or asserted by a governmental entity,

“provides that on timely motion the court may allow an absentee to intervene when an

applicant ‘has a claim or defense that shares with the main action a common question of

law or fact’”; the Court has discretion “whether to allow an absentee so situated to

intervene[,] and the rule expressly provides that in exercising its discretion the court is

to consider ‘whether the intervention will unduly delay or prejudice the adjudication of

the original parties’ rights.’” Id. § 1911; see also In re Holocaust Victim Assets Litig.,

225 F.3d 191, 202 (2d Cir. 2000) (“A district court may grant a motion for permissive

intervention if the application is timely and if the ‘applicant’s claim or defense and the

main action have a question of law or fact in common.’ The court must consider

whether granting permissive intervention ‘will unduly delay or prejudice the

adjudication of the rights’ of the existing parties.”) (citation omitted) (quoting Rule

24(b)(2)); United States v. Pitney Bowes, Inc., 25 F.3d 66, 73 (2d Cir. 1994).


                                              6
          A.    Common Question of Law or Fact

          “If the would-be intervenor’s claim or defense contains no question of law or fact

that is raised also by the main action, intervention under this branch of the rule must be

denied.” 7C Wright & Miller, supra, § 1911. On the other hand, “[i]f there is a common

question of law or fact, the requirement of the rule has been satisfied and it is then

discretionary with the court whether to allow intervention.” Id.; N.Y. News, Inc. v.

Kheel, 972 F.2d 482, 487 (2d Cir. 1992) (“The district court has broad discretion to deny

an applicant’s motion for intervention under Rule 24(b)(2). In fact, a denial of

permissive intervention has virtually never been reversed. Under Rule 24(b)(2), an

applicant may be permitted to intervene in an action when an applicant’s claim or

defense and the main action have a question of law or fact in common.”) (quotations

and citations omitted). The Court therefore must first determine whether the proposed

intervenors have demonstrated a question of law or fact in common with the Brack

action.

          The proposed intervenors make almost no attempt to make this showing.

Indeed, their brief fails to cite a single case that relates to intervention under Rule 24.

While the proposed intervenors do argue that settlement in the Brack action will

negatively impact the proposed intervenors and the class they wish to represent in

Romero, (e.g., Intervenor Mem. at 9–10 (“This Motion to Intervene is brought so that

representative members of the affected class [in Romero] may voice their objections to

what appears to be a collusive settlement, negotiated by counsel not chosen by the class,

where inadequate notice is given to class members.”)), they do not identify any common

question of law or fact between their claims and the Brack action. To the contrary, their

brief makes much of the argument that the plaintiffs’ FLSA claims in Brack do not apply


                                               7
to the Romero plaintiffs because the putative plaintiffs in the two cases work for

different entities. According to the Romero parties, the employees Schwartz

represents—employees of MaBSTOA and MTA Headquarters (“MTAHQ,” another MTA

subsidiary)—have never worked for NYC Transit, which they argue is an entirely

separate entity. (Id. at 4–5 (“The approximately 170 Romero Plaintiffs are employed by

MaBSTOA and MTAHQ and have sued over FLSA and New York State Labor Law

overtime violations, as well as violation of their rights under the Federal and State

Constitutions. . . . The Brack case has only the NYCTA (which is also called MTA NYC

Transit) as the only defendant and was brought by persons who were described as

NYCTA employees[.]”); id. at 8 (“[The Brack parties] do[ ] not explain how MaBSTOA

employees became the subject of this lawsuit. . . . MaBSTOA, for all purposes, is a

different employer, and such employees were not included in the Collective Action Class.

Given the clear law in the New York courts, these employees cannot be treated as

employees of [NYC Transit.]”); id. at 6 (“Beginning in late 2018, employees at MaBSTOA

started receiving Opt-In letters for the Brack case. . . . Some of the people who got opt-

in letters had signed Consent Forms to be plaintiffs in Romero. None of them work for

[NYC Transit].”); Schwartz Decl. ¶ 13 (“None of our clients work for [NYC Transit].”)).1

If the Romero class members do not work for the same entities as in this case, there is

no common issue of law or fact that would justify intervention of Romero and

Wellington.




       1This is in tension with the allegation in Romero itself, which states that “[i]n all
but the most limited ways, MABSTOA is wholly merged with the NYC[ Transit
Authority].” (Romero Am. Compl., attached as Ex. A to Schwartz Decl., ¶ 175).


                                             8
       In any event, it is difficult to see where a common question arises. Some of the

putative class members in Romero may have received notices from the Brack parties,

(Intervenor Mem. at 6), but it does not follow that these particular proposed intervenor

plaintiffs—Romero and Wellington—have a claim or defense that contains a common

question of law or fact with any of the parties in Brack. The proposed intervenors do

not state anywhere that they—as opposed to other Romero class members—received

opt-in notices from the Brack action.2

       If proposed intervenors fail to point to a common question of law or fact, the

Court’s job is not to find one for them. See Blake v. Batmasian, No. 15-CV-81222, 2016

WL 7447253, at *10 (S.D. Fla. Sept. 14, 2016) (denying motion to intervene) (“In their

Motion to Intervene, the Proposed Intervenors summarily ask the Court to allow them

to intervene through permissive intervention without providing any argument

whatsoever in support of their request. The Proposed Intervenors failed to identify a

common question of fact or law in support of permissive intervention.”) (citations

omitted) (emphasis omitted); cf. United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)

(“It is not enough merely to mention a possible argument in the most skeletal way,

leaving the court to do counsel’s work, create the ossature for the argument, and put

flesh on its bones. . . . Judges are not expected to be mindreaders. Consequently, a

litigant has an obligation to spell out its arguments squarely and distinctly[.]”)

(quotations omitted).




       2The only information provided about Romero and Wellington is that they are
“elected leaders of the group” of plaintiffs in Romero. (Intervenor Mem. at 6).


                                             9
       B.      Discretion to Deny Intervention

       This Court has broad discretion in deciding whether to grant permissive

intervention. “[I]t is wholly discretionary with the court whether to allow intervention

under Rule 24(b), and even though there is a common question of law or fact, or the

requirements of Rule 24(b) are otherwise satisfied, the court may refuse to allow

intervention.” 7C Wright & Miller, supra, § 1913; see also H.L. Hayden Co. of N.Y. v.

Siemens Med. Sys., Inc., 797 F.2d 85, 89 (2d Cir. 1986) (holding that district courts

enjoy “very broad” discretion in determining whether to grant a motion for permissive

intervention). “In exercising its discretion, the court must consider whether the

intervention will unduly delay or prejudice the adjudication of the original parties’

rights.” Fed. R. Civ. P. 24(b)(3); see 7C Wright & Miller, supra, § 1913 (stating undue

delay and prejudice are the “principal consideration[s]” in exercising Rule 24

discretion).

       Even assuming that the proposed intervenors satisfy the requirement under Rule

24(b)(1)(B) that their claims share a common question of law or fact with the Brack

action, the motion to intervene should be denied.

       The Brack parties have already agreed to a settlement and have taken substantive

steps to finalizing that settlement. The motion to intervene contains two requests that

would prompt a significant delay: that a further supplemental notice be sent to the opt-

in plaintiffs in Brack “providing additional explanation” and the Court “extend the

deadline for individuals to whom the settlement in Brack is addressed to opt in or

withdraw their participation.” (Intervenor Mem. at 1–2). There already has been a

multi-month period in which putative plaintiffs could opt in. Allowing the proposed

intervenors—who themselves may have no claim against NYC Transit—to intervene after


                                            10
this period has elapsed, and to allow a third notice to be provided, would unnecessarily

delay and prejudice the several hundred parties in Brack who have opted in and are

awaiting settlement proceeds.3 See, e.g., Padro v. Astrue, No. 11-CV-1788, 2013 WL

1192824, at *5, 7 (E.D.N.Y. Feb. 7, 2013) (“[T]he delay in this case and resulting

prejudice are both quite substantial. Movants waited until the concluding phase of the

parties’ settlement negotiations before seeking permission to intervene and, if their

motion were granted, they would derail the settlement process, and, at a minimum,

would delay approval of the Settlement Agreement now before the Court, as well as

attendant relief for plaintiffs’ class. . . . Permissive intervention would thereby ‘unduly

delay or prejudice the adjudication of the original parties’ rights,’ see Fed. R. Civ. P.

24(b)(3), and, for that reason, should be denied.”), report and recommendation

adopted, 2013 WL 1192819 (Mar. 22, 2013); Sec. & Exch. Comm’n v. Illarramendi, No.

11-CV-78, 2012 WL 5832330, at *5 (D. Conn. Nov. 16, 2012) (“[E]ven where the

‘common questions of law or fact’ requirement for permissive intervention is met, a

court has the discretion to deny intervention if it would unduly delay or prejudice the

main case. Allowing Movants to intervene at this juncture, on the eve of a settlement[,]

and particularly where Movants are fully able to object to the Stipulation of Settlement

th[r]ough means other than intervention, would only serve to delay the administration

of this enforcement action. Accordingly, . . . Movants’ requests for permissive

intervention are denied.”).


       3In their motion for final settlement approval, the Brack parties indicate that
“[i]n addition to the 4 Named and 16 Original Opt-In Plaintiffs, 414 additional Plaintiffs
have submitted consents to join this action and participate in the settlement (354
Reclassification Plaintiffs and 60 Computer Plaintiffs).” (Mem. of Law in Supp. (“Final
Settlement Mem.”), attached as Ex. 1 to Joint Mot. for Settlement dated Mar. 26, 2019,
Dkt. No. 61, at 6–7).


                                              11
       There is also no good reason to permit the intervention. Counsel for Romero has

made a series of meritless assertions that do not justify the delay of the present

settlement.

       As an initial matter, whatever objections that either the proposed intervenors or

other class members in Romero have to the Brack settlement, they have no obligation to

be bound by it. Unlike the Romero action—which is a collective and class action—Brack

is only a collective action; as a result, the Brack action has no impact whatsoever on

absent class members. “Unlike a Rule 23 class action, which typically ‘binds all

members of the class unless they have expressly opted out of the class action,’ in a

collective action under the FLSA, a class member ‘must opt in to be bound.’” Davis v.

J.P. Morgan Chase & Co., 775 F. Supp. 2d 601, 604–05 (W.D.N.Y. 2011) (quoting

Woods v. N.Y. Life Ins. Co., 686 F.2d 578, 579–80 (7th Cir. 1982)) (denying

intervention in FLSA action, noting that the intervenors’ interests can be fully protected

by the opportunity to not opt into the FLSA action or to object to any settlement at a

fairness hearing, which are “less disruptive” alternatives). If the proposed intervenors

(or any of the Romero class members for that matter) do not wish to be bound by the

settlement—because they object to the scope of the release, the amount of the settlement

compensation, or for any reason at all—they need only chose not to opt in. If they do not

opt in, they are not bound in any way by the Brack settlement.

       Yet the proposed intervenors insist that “[a]lthough the Brack case was litigated

as a collective action, the settlement was more in the nature of a class action,” and they

attempt to apply Rule 23 standards to undercut the Brack settlement. (Intervenor

Mem. at 8–9). Rule 23 does not govern collective actions, and the host of risks to which

the proposed intervenors allude, (see id. at 9 (“‘[T]he law accords special protections . . .


                                             12
to individual class members whose interests may be compromised in the settlement

process.’”) (quoting Pettway v. Am. Cast Iron Pipe Co., 576 F.2d 1157, 1169 (5th Cir.

1978))), are not applicable. Nothing about the Brack settlement makes it “more in the

nature of a class action.” Like any other § 216(b) action, the collective opt-in members

must affirmatively choose to join the settlement. The proposed intervenors’ attempt to

characterize the Brack plaintiffs as a class rather than a collective—merely because

“plaintiffs[’] counsel negotiated a settlement on behalf of a class of people without that

class of people having authorized said counsel to engage in such negotiations,” (id. at 8–

9)—makes little sense. That is the inherent nature of a proposed settlement of a

collective action, and an employee must affirmatively opt in to be bound and receive

settlement proceeds. Such opt-in collective action settlements have been routinely

approved by judges in this Circuit. See, e.g., Tart v. Lions Gate Entm’t Corp., No. 14-

CV-8004, 2016 WL 10537385, at *1 (S.D.N.Y. May 16, 2016) (granting final approval to

FLSA settlement created via collective action certified only for settlement, and where

opt-in period began after preliminary approval of settlement).

       The proposed intervenors have filed a separate FLSA complaint in another

District. Nothing prevents the proposed intervenors from pursuing their FLSA claims in

Romero while choosing not to opt into Brack. See, e.g., Holocaust Victim Assets, 225

F.3d at 199 (“Because appellants remain free to file a separate action, they have not

established that they will be prejudiced if their motion to intervene is denied.”).

       Moreover, the only reason that some of the Romero class members are receiving

notices from the Brack case is because the records of NYC Transit suggest—contrary to

Schwartz’s broad generalization to the contrary—that these individuals were employees

of NYC Transit and entitled to settlement proceeds. (Proposed Notice to Settlement-


                                             13
Eligible Individuals (“Brack Notice”), attached as Ex. 5 to Prelim. Settlement Mot., at 3

(“Why did I get this Notice? Defendant’s [i.e., NYC Transit’s] records show that you

were an employee working in a computer-related title for some or all of the time period

between February 7, 2015 and October 12, 2017 and received straight time for all hours

worked over 40 in a workweek[.]”)). Indeed, the initial notices sent to the potential opt-

in Brack plaintiffs included the gross amount each individual would be entitled to under

the settlement for that employment. (Id. at 1). No party—and certainly not the

proposed intervenors—has come forward to contend they are being offered money by

NYC Transit to which they are not entitled to get them to join a settlement and thereby

unwittingly release claims against other entities against whom they have legitimate

claims.

       This appears to be the underlying and unstated premise of the proposed

intervenors’ objection to the Brack settlement release—which releases not only NYC

Transit but other entities, including MaBSTOA. That is, the Romero parties are

concerned that they are being asked to release their claims against MaBSTOA by opting

into Brack. This is based on the false and unsupported premise that such an employee

is not entitled to opt into Brack. But as noted there is no evidence that such a bad-faith

attempt effort has been initiated; the records of NYC Transit indicate that people

receiving notices worked for it. The notice states that opting into the settlement results

in the release of claims against NYC Transit and other entities like MaBSTOA for




                                            14
violations by NYC Transit. If an employee does not want to agree to such a release, he

can simply choose not to participate and continue to litigate in Romero.4

       Schwartz’s arguments about the scope of the release and its alleged impropriety

misapprehend the Brack settlement and the language of its release. While the “Released

Parties” are defined in the settlement to include MaBSTOA and other MTA affiliates or

subsidiaries, (see Settlement Agreement attached as Ex. 1 to Decl. of Gregory K.

McGillivary, attached as Ex. 2 to Prelim. Settlement Mot., at 4, Section 1.bb), the claims

any opt-in plaintiffs would be releasing relate only to those FLSA claims against the

particular defendant in this case, namely NYC Transit. That is, the release in the

settlement agreement releases NYC Transit and its subsidiaries (including MaBSTOA)

from claims “relating to any FLSA Claims against Defendant [i.e., NYC Transit]” and

“relating to the FLSA claims being settled herein.” (Id. at 13–14, Sections 15.(a)–(b)).

Therefore, the only claims being released against MaBSTOA and other entities other

than NYC Transit by the Brack plaintiffs are those related to alleged violations of FLSA

by NYC Transit.

       The proposed intervenors’ other arguments about the notices are without merit.

They contend that the original notices sent out by the Brack parties were unclear as to

how the settlement amount was calculated and why a recipient received a notice. (See

Intervenor Mem. at 6). The actual text of the notice is quite clear. (See Brack Notice at

4 (“Defendant provided the plaintiffs’ lawyers in this case payroll and hours worked



       4The assertion of a collusive settlement is not borne out by the facts. In addition
to what appears to be a significant recovery in light of substantial litigation risks, (see
Final Settlement Mem. at 16), the settlement was negotiated by a third-party neutral
mediator as part of this Court’s alternative dispute resolution program. (Order
Referring Case to Mediation dated May 14, 2018).


                                            15
records for each of its employees who: 1) worked for Defendant in a computer-related

title for some or all of the time period between February 7, 2015 and October 12, 2017;

[and] 2) worked in excess of 40 hours in a workweek[.] . . . The settlement amounts

were calculated based on a formula applied to each putative opt-in plaintiff, which takes

into account the number of hours you actually worked over 40 hours in each

workweek that you were employed between February 7, 2015 and October 12, 2017[.]”)

(emphasis in original)). While there is no detail about the exact formula used to

calculate the settlement amount, it is clear from the notice that such an amount would

be based on the number of hours an individual worked, and that NYC Transit had

provided plaintiffs’ counsel with a list of employees eligible to opt in and the hours they

worked.

       The proposed intervenors’ repeated assertions that the Brack notice caused “a

good deal of confusion,” (Intervenor Mem. at 6), is unsupported speculation. And

Schwartz fails to note his own conduct that resulted in the need for the supplemental

notice. His client, Romero, sent an email actively discouraging individuals to opt into

the Brack settlement. The supplemental notice—discussing the Romero action—was

necessary to address communications he had initiated. Absent his client’s

discouragement, no supplemental notice would have been necessary. Whatever

Schwartz’s motivations for discouraging individuals from opting into the Brack

settlement may be, the reasons offered for providing yet another notice are baseless.5

There has been no evidence submitted—either by declaration or through other means—


       5Schwartz strongly implies that the Brack plaintiffs took steps to frustrate the
Romero litigation. The timing of the Romero litigation, which was initiated after the
settlement in this case was subject to preliminary approval and notice was distributed,
suggests the opposite.


                                             16
which suggests that any member of the Romero class was confused by the original or

Supplemental Notice. Nor has any evidence been provided to demonstrate the

detrimental effect—if any—the collective action settlement could have on a class

member in Romero if she chooses not to participate in the collective action. Despite

filing multiple letters, a motion, and his own declaration, Schwartz has offered no

details about any of the employees he represents to suggest that the Brack notice had a

particular impact upon a specific identified employee.

       The proposed intervenors also argue that the supplemental notice the Brack

parties mailed in response to Romero’s email painted the Romero action in a false and

negative light. (Id. at 7). Again, not so. (Compare id. (“The [Supplemental] Notice

states that damages in the Romero case can only relate back to January 24, 2016, even

though our New York State and overtime and equal protection claims have a six-year

statute of limitations[.]”), with Proposed Suppl. Notice, attached as Ex. 1 to Suppl.

Notice Mem., at 2 (“[T]he only claims involved in [Brack] are claims for unpaid

overtime under the Fair Labor Standards Act. If you file a Consent to Join Form in this

case, you are only releasing any claim you may have against Defendant MTA New York

City Transit for any violations of or related to the Fair Labor Standards Act during the

time period from February 7, 2015 to October 12, 2017, but you are not releasing any

other claims. Thus, if you are part of the Romero lawsuit that was filed on January 24,

2019 and also join this lawsuit, only your FLSA claims will be resolved by this lawsuit,

and your other claims alleged in the Romero Complaint will not be affected.”) (emphasis

omitted)). The supplemental notice made clear that the scope of release in Brack

related only to the FLSA claims, and that only the FLSA claims in Romero would not

reach as far back as they would in Brack. Nothing about that description is inaccurate.


                                            17
All Schwartz points to in the supplemental notice as being inaccurate is the claim that

the “Romero lawsuit only involves individuals in Computer-related titles,” (Intervenor

Mem. at 7), but he provides no reason why this language is damaging to his clients. He

says the statement is “untrue,” but provides no citation to the Romero Complaint to

suggest otherwise.6 And the language is not disparaging or discouraging in any manner

about the Romero action. Schwartz, not anyone else, is the one who appears to have

discouraged individuals to participate in one action over the action in which he is

counsel.

                                     CONCLUSION

      For the reasons stated above, Romero and Wellington’s motion to intervene is

denied.7 The motion to strike is denied as moot.


                                                 SO ORDERED.

                                                 /s/ Sanket J. Bulsara April 9, 2019
                                                 SANKET J. BULSARA
                                                 United States Magistrate Judge

Brooklyn, New York



      6  Indeed, upon review of the Romero Complaint filed on January 24, 2019, the
employees in Romero are alleged to have worked in “computer-related and analyst
positions.” (Romero Compl. ¶ 121). Schwartz fails to explain how the characterization
in the supplemental notices is inaccurate.

      7  The Court also has an independent basis to deny the motion to intervene
because it was filed late and not in compliance with the Local Rules of this Court. The
Court ordered Schwartz to file the motion by March 11, 2019. (See Letter Mot. for
Extension of Time date Mar. 7, 2019, Dkt. No. 51; Order dated Mar. 8, 2019). Schwartz
filed his declaration on that day, which failed to attach a notice of motion or
memorandum of law, as required by Local Civil Rule 7.1(a)(2). (See Schwartz Decl.).
Without permission from the Court, Schwartz then filed his motion to intervene and
supporting memorandum on March 14, 2019. (See Intervenor Mot.; Intervenor Mem.).
That motion adds arguments and case law that are not in Schwartz’s declaration.


                                            18
